DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0058971 to Leeflang.	As to claim 1, Leeflang discloses a tube for medical instruments comprising: a tubular member that is made of resin (inner liner, 40a made of PTFE: [0048]), a linear member that includes a metal wire member (reinforcement wire, 42 made of wire [0052]) and a resin coating film (outer jacket, 44, [0052] that covers the metal wire member and that is disposed so as to surround the tubular member outside the tubular member; a polymeric elastomer layer that is laminated on an outer circumferential surface of the tubular member such that the polymeric elastomer layer fills in at least a part of a surface of the linear member in a circumferential direction over longitudinal direction of the linear member (laminator, [0091]). 	As to claim 2, Leeflang discloses the tube for medical instruments wherein the linear member forms a net-shaped body (Figure 2A-2D). 	As to claim 3, Leeflang discloses the tube for medical instruments wherein the resin coating film is made of fluorine resin (PTFE, [0048]). 	As to claim 4, Leeflang discloses the tube for medical instruments wherein the fluorine resin contains polytetrafluoroethylene (PTFE, [0048]). 	As to claim 6, Leeflang discloses the tube for medical instruments wherein an inner circumferential surface of the tubular member is configured of fluorine resin (PTFE, [0048]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0058971 to Leeflang in view of US 2015/0372367 to Huang.	As to claim 5, Leeflang discloses the tube for medical instruments except wherein the fluorine resin contains tetrafluoroethylene-perfluoroalkyl vinyl ether copolymer. In analogous prior art, Huang discloses the tube wherein the fluorine resin contains tetrafluoroethylene-perfluoroalkyl vinyl ether copolymer (polytetrafluoroethylene material, [0032]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tube of Leeflang with tetrafluoroethylene-perfluoroalkyl vinyl ether copolymer as the fluorine resin, as taught by Huang, to provide a bendable plastic insulating material to prevent short circuit or noise occurring in the transmission line structure [0032]. 	As to claim 7, Leeflang discloses the tube for medical instruments except wherein the polymeric elastomer layer contains fluorine rubber. In analogous prior art, Huang discloses a multi-layered catheter wherein the polymeric elastomer layer contains fluorine rubber. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Leeflang with polymeric elastomer layer containing fluorine rubber, as taught by Huang, to provide a temperature-resistant cover member formed of bendable temperature-resistant material [0032].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDY SCOTT LEE whose telephone number is (571)270-7410. The examiner can normally be reached 8:00am-4:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDY S LEE/Primary Examiner, Art Unit 3783